FIRST DIVISION
                             PHIPPS, C. J.,
                    ELLINGTON, P. J., and MCMILLIAN, J.

                    NOTICE: Motions for reconsideration must be
                    physically received in our clerk’s office within ten
                    days of the date of decision to be deemed timely filed.
                               http://www.gaappeals.us/rules/


                                                                     March 30, 2015




In the Court of Appeals of Georgia

 A14A2084, A14A2085. RASER TECHNOLOGIES, INC. et al. v.
     MORGAN STANLEY & COMPANY, LLC et al.; and vice versa.

      PHIPPS, Chief Judge.

      In these cases, the following circumstances exist and are dispositive of the

appeals:

      (1) The evidence supports the judgments;

      (2) The judgments of the court below adequately explain the decisions; and

      (3) The issues are controlled adversely to the appellants for the reasons and

authority given in the appellees’ briefs.

      The judgments of the court below therefore are affirmed in accordance with

Court of Appeals Rule 36.

      Judgments affirmed in both cases. Ellington, P. J., concurs. McMillian, J.,

concurs in judgment only.